Allowable Subject Matter

Claims 31-50 are allowed in light of the amendment filed on 01/21/2022.

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions.

The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate nor render obvious the claimed subject matter of:
A surgical robotic tool removably couplable to a robotic system having a plug-and-play capability, the robotic system comprising a tool holder configured to receive and move the tool in a plurality of degrees of freedom and a signal interface for reading tool data from the tool, the tool comprising: an elongate shaft having distal and proximal ends; an end effector supported at the distal end of the elongate shaft by a distal joint so as to facilitate orienting the end effector within an internal surgical workspace; a proximal housing coupled to the proximal end of the elongate shaft, the housing adapted to be supported by the tool holder of the robotic system; and a memory coupled to the proximal housing, the memory adapted to electrically couple to the signal 
No particular single feature of the claim renders the claim as a whole patentable. Only the claim taken as a whole combination is deemed new and unobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone number is (571) 272-6964.  The examiner can normally be reached on Work 9:00 AM to 7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3976.


    PNG
    media_image1.png
    150
    150
    media_image1.png
    Greyscale

                            




/McDieunel Marc/
Primary Examiner, Art Unit 3664B